Anna Hoffenberg joined by her husband, Alexander Hoffenberg, defendants in error, sued the plaintiff in error in an action for civil assault. Damages were laid in the sum of $15,000.00, there was no plea to the declaration but the general issue, at the trial a verdict was returned for $2,000.00. A new trial was denied and writ of error was taken to the judgment.
The assignments of error are directed to the denial of the motion for new trial and to alleged errors committed in the course of the trial, the principal of which was the admission of testimony on rebuttal that should have been presented as proof in chief.
We have examined the record carefully and do not think the proof warrants the amount of the verdict. If defendants in error will enter their remittitur in the court below for the sum of one thousand dollars the judgment will stand for the balance. Otherwise it stands reversed for a new trial.
TERRELL, C. J., AND ELLIS AND BROWN, J. J., concur.
WHITFIELD, P. J., concurs in the opinion and judgment.